Citation Nr: 0945109	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.  Service in Vietnam is indicated by the 
evidence of record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Veteran testified at a hearing before the Board at the RO 
in April 2009; the undersigned Veterans Law Judge presided.  

Issue not on appeal

The May 2006 rating decision also denied the Veteran's claim 
for service connection for a breathing disorder.  To the 
Board's knowledge, the Veteran did not disagree with that 
decision.  His notice of disagreement (NOD) that was received 
in June 2006 discussed only the PTSD issue.  The VA Form 9 
that was received in July 2007 indicated that he wanted to 
appeal the issue listed on the May 2007 statement of the case 
(SOC), which addressed only the PTSD issue.  See 38 C.F.R. 
§§ 20.201, 20.202 (2009).  Therefore, no issue concerning 
service connection for a breathing disorder is before the 
Board, and the Board will not discuss it further.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

Service connection for PTSD involves a specific VA 
regulation, which requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).  

With respect to element (1), the evidence of record is 
equivocal as to whether PTSD is, in fact, present.  There is 
a diagnosis of PTSD by VA physicians in August 2008 and 
October 2008, and multiple diagnoses of PTSD made by a VA 
nurse practitioner between August 2008 an March 2009.  
However, a VA compensation examiner in April 2006 indicated 
that the Veteran did not give evidence PTSD at the time of 
the examination, instead diagnosing alcohol dependence.  

Because the evidence as to the first element of 38 C.F.R. § 
3.304(f) is equivocal, the Board believes that an additional 
psychiatric examination of the Veteran is necessary to 
determine whether PTSD is or is not present.  The Veteran has 
requested another examination.  See the April 21, 2009 
hearing transcript, page 14. 

With respect to the element pertaining to in-service 
stressors, the Veteran provided a description of his claimed 
in-service stressors at his Board hearing (see the  hearing 
transcript, pp. 3-9), and he also submitted a written 
statement regarding the stressors at the hearing.  This 
information is new; the RO has not had an opportunity to 
attempt to verify the claimed stressors in support of the 
Veteran's claim for service connection for PTSD.  

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:  

1.  VBA should contact the Veteran in 
order to ascertain whether he has 
recently (since April 2009) received 
treatment for psychiatric problems.  Any 
medical records indentified by the 
Veteran should be obtained, to the extent 
practicable, and associated with the 
Veteran's VA claims folder.  

2.  VBA should attempt to verify all 
stressors for which the Veteran has 
provided sufficient information.  

3.  Then, the Veteran should be accorded 
an examination by a psychiatrist, who 
should ascertain whether PTSD is 
currently manifested.  Any necessary 
psychological or other diagnostic testing 
should be performed.  If PTSD is 
diagnosed, the examiner should identify 
the verified stressor(s) that form(s) the 
basis for that diagnosis.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.  

4.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, VBA should then 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


